                      Case 2:20-cv-00649-JCM-DJA Document 22 Filed 06/19/20 Page 1 of 9



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    KUSH, INC.,                                          Case No. 2:20-CV-649 JCM (DJA)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     FRANK VAN VRANKEN,
               11                                        Defendant(s).
               12
               13            Presently before the court is plaintiff Kush, Inc.’s (“Kush”) motion to remand to state
               14     court. (ECF No. 11). Defendant Frank Van Vranken, Jr. (“Van Vranken”) filed a response (ECF
               15     No. 18), to which Kush replied (ECF No. 19).
               16            Also before the court is Van Vranken’s motion to dismiss (ECF No. 7). Kush filed a
               17     response (ECF No. 14), to which Van Vranken replied (ECF No. 15).
               18     I.     Background
               19            The instant action arises from a breach of contract. (ECF No 1-2). Both parties are in the
               20     medicinal and recreational marijuana business. Id. In October 2018, Kush and Van Franken, on
               21     behalf of Mendocino Green, LLC (“MG”) entered into an agreement through which Kush would
               22     obtain a 60% membership interest in MG in exchange for conveying stock in Kush and its parent
               23     company, CBDS, to Van Vranken. Id at 5. Kush alleges that Van Vranken has, among other
               24     things, (1) refused to provide paperwork necessary to effect the transfer of the Kush Stock, (2)
               25     failed to initiate the addition of Kush to all MG ownership documentation, and (3) failed to take
               26     actions to add Kush to the county and state cannabis permits and licenses. Id at 5-7.
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00649-JCM-DJA Document 22 Filed 06/19/20 Page 2 of 9



                1            Kush filed a complaint against Van Vranken in state court, alleging breach of contract.
                2     Id. at 1. Van Vranken removed this action asserting diversity of jurisdiction. (ECF No. 1). Van
                3     Vranken now moves to dismiss under 12(b)(6). (ECF No. 7).
                4     II.    Legal Standard
                5            A. Motion to remand
                6            Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the
                7     district courts of the United States have original jurisdiction, may be removed by the defendant
                8     or the defendants, to the district court of the United States for the district and division embracing
                9     the place where such action is pending.” 28 U.S.C. § 1441(a). “A federal court is presumed to
              10      lack jurisdiction in a particular case unless the contrary affirmatively appears.” Stock West, Inc.
              11      v. Confederated Tribes of Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).
              12             Upon notice of removability, a defendant has thirty days to remove a case to federal court
              13      once he knows or should have known that the case was removable. Durham v. Lockheed Martin
              14      Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not
              15      charged with notice of removability “until they’ve received a paper that gives them enough
              16      information to remove.” Id. at 1251.
              17             Specifically, “the ‘thirty day time period [for removal] . . . starts to run from defendant’s
              18      receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts
              19      necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty
              20      Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day
              21      clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,
              22      order or other paper’ from which it can determine that the case is removable. Id. (quoting 28
              23      U.S.C. § 1446(b)(3)).
              24             A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C. §
              25      1447(c). On a motion to remand, the removing defendant faces a strong presumption against
              26      removal, and bears the burden of establishing that removal is proper. Sanchez v. Monumental
              27      Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996); Gaus v. Miles, Inc., 980 F.2d 564, 566–67
              28      (9th Cir. 1992).

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:20-cv-00649-JCM-DJA Document 22 Filed 06/19/20 Page 3 of 9



                1                B. Motion to dismiss
                2                A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which relief
                3     can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short
                4     and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
                5     8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not
                6     require detailed factual allegations, it demands “more than labels and conclusions” or a
                7     “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678
                8     (2009) (citation omitted).
                9                “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              10      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              11      matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (citation
              12      omitted).
              13                 In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
              14      when considering motions to dismiss. First, the court must accept as true all well-pled factual
              15      allegations in the complaint; however, legal conclusions are not entitled to the assumption of
              16      truth. Id. at 678-79. Mere recitals of the elements of a cause of action, supported only by
              17      conclusory statements, do not suffice. Id.
              18                 Second, the court must consider whether the factual allegations in the complaint allege a
              19      plausible claim for relief. Id. at 679. A claim is facially plausible when plaintiff’s complaint
              20      alleges facts that allow the court to draw a reasonable inference that defendant is liable for the
              21      alleged misconduct. Id. at 678.
              22                 Where the complaint does not permit the court to infer more than the mere possibility of
              23      misconduct, the complaint has “alleged—but it has not shown—that the pleader is entitled to
              24      relief.”     Id. at 679.   When the allegations in a complaint have not crossed the line from
              25      conceivable to plausible, plaintiff’s claim must be dismissed. Twombly, 550 U.S. at 570.
              26                 The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d
              27      1202, 1216 (9th Cir. 2011). The Starr court held,
              28                 First, to be entitled to the presumption of truth, allegations in a complaint or
                                 counterclaim may not simply recite the elements of a cause of action, but must

James C. Mahan
U.S. District Judge                                                     -3-
                      Case 2:20-cv-00649-JCM-DJA Document 22 Filed 06/19/20 Page 4 of 9



                1            contain sufficient allegations of underlying facts to give fair notice and to enable
                             the opposing party to defend itself effectively. Second, the factual allegations that
                2            are taken as true must plausibly suggest an entitlement to relief, such that it is not
                             unfair to require the opposing party to be subjected to the expense of discovery
                3            and continued litigation.
                4     Id.

                5     III.   Discussion

                6            A. Remand

                7            For a United States district court to have diversity jurisdiction under 28 U.S.C. § 1332,

                8     the parties must be completely diverse and the amount in controversy must exceed $75,000.00,

                9     exclusive of interest and costs. See 28 U.S.C. § 1332(a); Matheson v. Progressive Specialty Ins.

              10      Co., 319 F.3d 1098 (9th Cir. 2003). A removing defendant has the burden to prove by a

              11      preponderance of the evidence that the jurisdictional amount is met. See Sanchez v. Monumental

              12      Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996).

              13             Here, the parties do not dispute that removal was timely. Further, the parties do not

              14      dispute that there is complete diversity of citizenship. Kush is a Nevada corporation with its

              15      principal place of business in Nevada. Van Vranken is a California resident. Thus, the only

              16      issue before the court is the amount in controversy.

              17             When determining whether jurisdiction is proper, a district court considers whether it is

              18      apparent from the face of the complaint that the amount in controversy exceeds $75,000. See

              19      Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373 (9th Cir. 1997). When a plaintiff’s state

              20      court complaint does not specify a particular amount of damages, the removing defendant bears

              21      the burden of establishing, by a preponderance of the evidence, that the amount in controversy

              22      exceeds $75,000. Sanchez, 102 F.3d at 404 (9th Cir. 1996). To determine the monetary value of

              23      injunctive relief, the court can consider either the cost to the defendant or the monetary gain to

              24      the plaintiff. See Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644, 648 (9th Cir. 2016).

              25             Here, it is not facially apparent from the complaint that the amount in controversy has

              26      been met. In its complaint, Kush expressly stated that it was seeking “[d]amages in excess of

              27      $50,000,” exempting itself from arbitration. (ECF No. 1-2). And in its motion to remand, Kush

              28      asserted that the damages in question are limited to “ministerial and administrative [costs that] in


James C. Mahan
U.S. District Judge                                                  -4-
                      Case 2:20-cv-00649-JCM-DJA Document 22 Filed 06/19/20 Page 5 of 9



                1     no way [approach] . . . $75,000.” (ECF No. 11 at 4). But Kush has also stated its belief that if
                2     Van Vranken had performed his duties under the agreement, it “projected revenue of $1-2M by
                3     the second year of operation—with long term forecasts exceeding $10M per year.” Id. at 3.
                4            In light of Kush’s inconsistent positions regarding the amount in controversy, this court
                5     applies judicial estoppel, an equitable doctrine that precludes a party from asserting one position
                6     and then later seeking an advantage by taking a clearly inconsistent position. Hamilton v. State
                7     Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001) (citing Rissetto v. Plumbers &
                8     Steamers Local 343, 94 F.3d 597, 600–01 (9th Cir. 1996); Russell v. Rolfs, 893 F.2d 1033, 1037
                9     (9th Cir. 1990)). The application of judicial estoppel not only bars the assertion of inconsistent
              10      positions in the same litigation, but it also bars litigants from asserting incompatible statements
              11      in different cases. Rissetto, 343, 94 F.3d, at 600–01.
              12             Courts may invoke judicial estoppel because of “‘general consideration[s] of the orderly
              13      administration of justice and regard for the dignity of judicial proceedings,’ and to ‘protect
              14      against a litigant playing fast and loose with the courts.’” Id. (quoting Russell v. Rolfs, 893 F.2d
              15      1033, 1037 (9th Cir.1990)). Although there is not a “general formulation of principle” regarding
              16      when to apply judicial estoppel, the Supreme Court has articulated several factors for courts to
              17      consider. New Hampshire v. Maine, 532 U.S. 742, 750 (2001).
              18             First, a party’s later position must be clearly inconsistent with its earlier position.
                             Second, courts regularly inquire whether the party has succeeded in persuading a
              19             court to accept that party’s earlier position, so that judicial acceptance of an
                             inconsistent position in a later proceeding would create the perception that either the
              20             first or the second court was misled. Absent success in a prior proceeding, a party’s
                             later inconsistent position introduces no risk of inconsistent court determinations, and
              21             thus poses little threat to judicial integrity. A third consideration is whether the party
                             seeking to assert an inconsistent position would derive an unfair advantage or impose
              22             an unfair detriment on the opposing party if not estopped.

              23             Id. at 750–51.

              24             Here, Kush initially conceded in its complaint that the damages it sought were in excess

              25      of $50,000. (ECF No. 1-2). To that end, Kush exempted this suit from arbitration in state court,

              26      presumably to its benefit. Kush also conceded in its complaint that it stood to gain $1 to $2

              27      million in revenue by the second year of operation, had Van Vranken performed his duties under

              28      the agreement. Id. at 5. Kush’s latest position, however, is that the value of its requested relief is


James C. Mahan
U.S. District Judge                                                    -5-
                      Case 2:20-cv-00649-JCM-DJA Document 22 Filed 06/19/20 Page 6 of 9



                1     merely the cost of performing ministerial and administrative tasks, and that Van Vranken has the
                2     burden to prove the monetary value of performing these tasks exceeds $75,000. (ECF No. 19 at
                3     4).
                4            Allowing Kush to change its position for its own benefit would grant it an unfair
                5     advantage and create the perception that either the state court or this court was misled. Thus, this
                6     court finds that Kush is judicially estopped from asserting that the damages in question here
                7     solely involve ministerial and administrative costs. To establish the monetary value of injunctive
                8     relief, the court may consider the monetary gain to the plaintiff. See Gonzales, 840 F.3d at 648
                9     (9th Cir. 2016). And Kush has already conceded that it stood to gain millions of dollars if the
              10      court grants the injunctive relief it seeks. (ECF No. 1-2 at 5). Accordingly, the court finds the
              11      amount in controversy is met.
              12             B. Dismiss
              13             Van Vranken moves to dismiss Kush’s breach of contract claim, arguing that the parties’
              14      agreement is void and unenforceable “because enforcing the [a]greement would require this
              15      court to enforce a contract for the operation and expansion of a marijuana-cultivation business,
              16      which is illegal under federal law, namely the Controlled Substances Act.” (EFC No. 7 at 5-6).
              17      Further, Van Vranken argues that the contract is illegal because its primary purpose was to
              18      advance Kush’s “presence in the marijuana industry and to invest in and partner with existing
              19      companies to grow, cultivate, and sell marijuana.” (EFC No. 15 at 5).
              20             Kush responds that enforcing the agreement would not require illegal conduct. (ECF No.
              21      14 at 3). Although Kush admits that it is involved in the marijuana industry, it argues that the
              22      contract at issue merely involves the purchase of a membership in an LLC (Mendocino Green,
              23      which is also in the marijuana industry), and that the relief it seeks is to compel Van Vranken to
              24      perform ministerial tasks, such as providing documents and records, and to initiate the addition
              25      of Kush to the Mendocino Green ownership. Id. at 2. Kush also asks this court to order Van
              26      Vranken to “immediately initiate and assist with the addition of Kush to the current Mendocino
              27      County and California State cannabis permits and licenses. (ECF No. 1-2 at 6). Kush alleges
              28      that these are obligations that the agreement imposed on Van Vranken, which he failed to

James C. Mahan
U.S. District Judge                                                  -6-
                      Case 2:20-cv-00649-JCM-DJA Document 22 Filed 06/19/20 Page 7 of 9



                1     perform. Id. In summary, Kush’s argument is that it seeks the enforcement of a marijuana-
                2     related contract between two marijuana companies, but its enforcement would not involve illegal
                3     conduct under federal law.
                4             It is well established that, generally, a contract entered into in violation of federal law is
                5     unenforceable. Kaiser Steel Corp. v. Mullins, 455 U.S. 72, 77 (1982) (“There is no statutory
                6     code of federal contract law, but our cases leave no doubt that illegal promises will not be
                7     enforced in cases controlled by the federal law.”). This general rule is based on the rationale of
                8     the public importance of discouraging such prohibited transactions. Mann v. Gullickson, No. 15-
                9     CV-03630-MEJ, 2016 WL 6473215, at *6 (N.D. Cal. Nov. 2, 2016).
              10              The Controlled Substances Act (“CSA”) prohibits the manufacture, distribution, and
              11      possession of marijuana. See 21 U.S.C. § 801. Anyone in any state who possesses, distributes,
              12      or manufactures marijuana for any purpose—or attempts or conspires to do so—is committing a
              13      federal crime. United States v. McIntosh, 833 F.3d 1163, 1179 (9th Cir. 2016). Nonetheless,
              14      thirty-three states, four U.S. territories, and the District of Columbia have legalized the use of
              15      marijuana for medicinal purposes. Several have legalized the recreational use of marijuana as
              16      well.
              17              The state of Nevada has legalized both medicinal and recreational marijuana.              See
              18      generally Nev. Rev. Stat. § 453D. However, marijuana is still prohibited under federal law.
              19      McIntosh, 833 F.3d at 1176. As states legalized medical marijuana, federal policy regarding the
              20      enforcement of the CSA has been unclear. Green Earth Wellness Center, LLC v. Atain Specialty
              21      Insurance Co., 163 F. Supp. 3d 821, 832 (D. Colo. 2016) (finding federal government has given
              22      “conflicting signals . . . regarding marijuana regulation and enforcement since 2009”). Further,
              23      the federal government’s concern over the CSA’s medical marijuana prohibition has waned in
              24      recent years, and the underlying policy purporting to support this prohibition has been
              25      undermined.     See Conant v. Walters, 309 F.3d 629, 645 (9th Cir. 2002) (“The federal
              26      government’s policy deliberately undermines the state by incapacitating the mechanism the state
              27      has chosen for separating what is legal from what is illegal under state law. Normally, of course,
              28      this would not be a problem, because where state and federal law collide, federal law prevails”).

James C. Mahan
U.S. District Judge                                                   -7-
                      Case 2:20-cv-00649-JCM-DJA Document 22 Filed 06/19/20 Page 8 of 9



                1            Because of state legalization of marijuana, federal courts have been using a more nuanced
                2     approach to determine whether to enforce marijuana-related contracts when the illegality defense
                3     is asserted. Ginsburg v. ICC Holdings, LLC, No. 3:16-CV-2311-D, 2017 WL 5467688, at *9
                4     (N.D. Tex. Nov. 13, 2017) (explaining that promissory notes financing a marijuana business are
                5     not automatically void because “federal courts do not take such a ‘black-and-white’ approach to
                6     enforceability”).
                7            Moreover, as more states regulate and legalize marijuana, the number of marijuana-
                8     related contractual disputes will inevitably rise. Using Van Vranken’s black-and-white approach
                9     in such cases would set a precedent that allows remorseful parties—who willfully entered into
              10      such contracts—to evade their contractual obligations by going to federal court and asserting the
              11      federal prohibition of marijuana. This would undermine the fundamental reason why people
              12      willfully enter into contracts: to hold each party accountable to their promises. Further, as the
              13      court in Mann v. Gullickson held, voiding marijuana-related contracts and allowing parties to
              14      shield themselves from their contractual obligations would potentially induce illicit conduct,
              15      namely rampant nonpayment for services rendered pursuant to a contract. Mann, 2016 WL
              16      6473215, at *9.
              17             As a result, courts have recognized the need to enforce “illegal” contracts in order to
              18      avoid unjustly enriching a defendant or disproportionately penalizing a plaintiff. See, e.g.,
              19      Kenney v. Helix TCS, Inc., 939 F.3d 1106 (10th Cir. 2019) (holding that employers are not
              20      excused from complying with their employment obligations under federal law just because their
              21      business practices are federally prohibited under the CSA); Ginsburg, 2017 WL 5467688, at *9
              22      (“[T]he illegality of contract defense involves a balancing of the pros and cons of enforcement,
              23      taking into account the benefits of enforcement that lie in creating stability in contract relations
              24      and preserving reasonable expectations and the costs in forgoing the additional deterrence of
              25      behavior forbidden by the statute.”); Asdourian v. Araj, 696 P.2d 95, 105 (Cal. 1985) (“In
              26      compelling cases, illegal contracts will be enforced in order to ‘avoid unjust enrichment to a
              27      defendant and a disproportionately harsh penalty upon the plaintiff.’” (citation omitted)).
              28

James C. Mahan
U.S. District Judge                                                  -8-
                      Case 2:20-cv-00649-JCM-DJA Document 22 Filed 06/19/20 Page 9 of 9



                1            Questions of fact remain as to whether the alleged breach of the parties’ agreement would
                2     result in Van Vranken’s unjust enrichment at Kush’s expense. Further, current public policy
                3     does not discourage marijuana companies from entering into contracts in states where marijuana
                4     is legal, thus undermining the policy rationale against enforcing “illegal” contracts in this
                5     context. See Green Earth Wellness Center, 163 F. Supp. 3d at 832.
                6            The court does not suggest that a contract formed with the intent to violate federal law is
                7     necessarily enforceable. However, at the Rule 12(b)(6) stage, the court concludes that Van
                8     Vranken has not established that the parties’ agreement is void and unenforceable as a matter of
                9     law.
              10      IV.    Conclusion
              11             Accordingly,
              12             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
              13      remand to state court (ECF No. 11) be, and the same hereby is, DENIED.
              14             IT IS FURTHER ORDERED that defendant’s motion to dismiss (ECF No. 7) be, and the
              15      same hereby is, DENIED.
              16             DATED June 19, 2020.
              17                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -9-
